Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 10/22/2020 and 08/29/2019, have been considered.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest “an insertion tube configured to be detachably mounted midway along a coupling tube that couples an excitation source to a main unit which is subjected to vibrations propagated via the coupling tube; 
a first pressure sensor configured to be provided inside the insertion tube at a distance L from an exit of an excitation source space housing the excitation source; 
a second pressure sensor configured to be provided inside the insertion tube at a distance ΔL from the first pressure sensor; 
a filter processing unit configured to perform filter processing represented by
G=−e−jkΔL
with respect to a first signal obtained by the first pressure sensor; 
an adder configured to add a filtered signal and a second signal obtained by the second pressure sensor, the filtered signal being the first signal having undergone filter processing by the filter processing unit; and 

The prior art does not teach or suggest “a pseudo-excitation source housed inside the housing, and configured to be detachably connected to an upstream edge portion of the installed tube, in place of an excitation source, via a downstream edge portion of the installed tube, the installed tube being installed to a coupling tube that couples the pseudo-excitation source to a main unit which is subjected to vibrations propagated via the coupling tube; a first pressure sensor configured to be provided midway along the installed tube at a distance L from an exit of the housing; a second pressure sensor configured to be provided midway along the installed tube at a distance ΔL from the first pressure sensor; a first calculator configured to calculate a first impulse response signal from a third signal input to the pseudo-excitation source and a first signal obtained by the first pressure sensor; a second calculator configured to calculate a second impulse response signal from the third signal and a second signal obtained by the second pressure sensor; a filter processing unit configured to perform filter processing represented by
G=−e−jkΔL with respect to the first impulse response signal; an adder configured to add a filtered signal and the second impulse response signal, the filtered signal being the first impulse response signal having undergone filter processing by the filter processing unit; and an analyzer configured to analyze a frequency of an added signal obtained by the adder to estimate a resonance frequency characteristic at a downstream edge portion of the installed tube, the added signal originating from the first signal and the second signal” as set forth in claims 5-12 in combination with the remaining dependent claims.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joshi (US PGPub 2016/0061640) 
J. J. da Silva, A. M. N. Lima, F. H. Neff and J. S. da Rocha Neto, "Non-Invasive Fast Detection of Internal Fouling Layers in Tubes and Ducts by Acoustic Vibration Analysis," in IEEE Transactions on Instrumentation and Measurement, vol. 58, no. 1, pp. 108-114, Jan. 2009..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY Y YI/Primary Examiner, Art Unit 2852